In the

     United States Court of Appeals
                   For the Seventh Circuit
                       ____________________ 
No. 15‐3667 
JOHN W. DAWKINS, 
                                                                Applicant, 

                                    v. 

UNITED STATES OF AMERICA, 
                                                              Respondent. 
                       ____________________ 
                                        
 Motion for an Order Authorizing the District Court for the Northern  
District of Illinois, Eastern Division, to Entertain a Second or Successive 
         Motion for Collateral Review—John W. Darrah, Judge. 
                       ____________________ 

  SUBMITTED DECEMBER 2, 2015— DECIDED JANUARY 7, 2016 
                ____________________ 

    Before POSNER, FLAUM, and RIPPLE, Circuit Judges. 
     PER  CURIAM.  John  Dawkins  pleaded  guilty  to  armed 
robbery of a bank and was sentenced, as a career offender, to 
serve 262 months in prison. He wants to attack his sentence 
in a suit under 28 U.S.C. §§ 2244(b) and 2255(h). He relies on 
Johnson  v.  United  States,  135  S.  Ct.  2551  (2015),  which  holds 
that the residual clause of the Armed Career Criminal Act is 
unconstitutionally vague. 
2                                                      No. 15‐3667 


     If  Johnson  applies  to  the  identically  worded  residual 
clause  in  the  career  offender  guideline  (an  issue  currently 
before this court in United States v. Rollins, No. 13‐1731, and 
the  consolidated  cases  of  United  States  v.  Hurlburt,  No.  14‐
3611  and  United  States  v.  Gillespie,  No.  15‐1686),  Dawkins 
cannot  show  that  his  sentence  violates  Johnson.  For  the  sen‐
tence was based not on the residual clause but on prior con‐
victions  for  carjacking,  an  element  of  which  is  the  use  or 
threatened use of force, and on residential burglary, defined 
in U.S.S.G. § 4B1.2(a)(2) as a “crime of violence.”  
     Dawkins  argues  that  the  sentencing  judge’s  reliance  on 
his prior conviction for burglary was invalid under Descamps 
v. United States, 133 S. Ct. 2276 (2013), which held that a di‐
visible statute only one part of which is a forcible felony may 
not  be  used  to  support  a  sentencing  enhancement  unless  a 
specified type of document (such as the order of conviction 
or  the  indictment)  establishes  that  the  defendant  indeed 
committed  the  forcible  offense.  720  ILCS  5/19‐1.  Residential 
burglary,  however,  which  is  committed  when  a  defendant 
“knowingly and without authority enters or knowingly and 
without  authority  remains  within  the  dwelling  place  of  an‐
other … with the intent to commit therein a felony or theft,” 
720 ILCS 5/19‐3,” satisfies the ruling in Taylor v. United States, 
495 U.S. 575, 599 (1990), that “a person has been convicted of 
burglary for purposes of a § 924(e) enhancement if he is convict‐
ed of any crime … having the basic elements of unlawful or 
unprivileged entry into, or remaining in, a building or struc‐
ture, with intent to commit a crime.”  
    Dawkins argues that entering “without authority” is not 
the  same  as  entering  “unlawfully,”  and  covers  a  broader 
spectrum of entries (for example, shoplifting, which is not a 
No. 15‐3667                                                           3 


form of burglary: see People v. Miller, 938 N.E.2d 498, 506–07 
(Ill. 2010), distinguishing retail theft, 720 ILCS 5/16A‐3, from 
burglary, 720 ILCS 5/19‐1, and holding that a conviction for 
both  arising  from  the  same  act  does  not  violate  the  double 
jeopardy  clause  or  Illinois’s  comparable  bar  on  multiple 
punishments for the same offense).  
      Retail theft, which includes shoplifting, does not require 
proof of any type of entry, and certainly not an unauthorized 
entry. In fact, People v. Miller, supra at 507, relies on the fact 
that  burglary  requires  entry  without  authority  to  enter  to 
distinguish  the  two  crimes.  And  Illinois  courts,  like  federal 
courts,  use  terms  like  unlawfully,  unauthorized,  without 
consent,  and  without  authority  interchangeably:  “Burglary 
requires a knowingly unlawful entry into a building with the 
intent to commit a theft therein.” People v. Heinz, 946 N.E.2d 
1087, 1093  (Ill. App. 2011); People v. Bradford, 21 N.E.3d 753, 
759‐60  (Ill.  App.  2014)  (using  “unlawful”  and  “without  au‐
thority” interchangeably); United States v. Thornton, 463 F.3d 
693,  702  (7th  Cir.  2006)  (assuming  that  Illinois  burglary, 
which requires an entry “without authority,” meets the Tay‐
lor  definition  of  “an  unlawful  or  unprivileged  entry”);  see 
also  United  States  v.  Ramirez‐Flores,  743  F.3d  816  (11th  Cir. 
2014) (equating an entry “without consent” to “an unlawful 
or unprivileged entry”); United States v. Bonilla, 687 F.3d 188, 
192–93  (4th  Cir.  2012)  (equating  an  entry  “without  effective 
consent  of  the  owner”  to  an  “unlawful  or  unprivileged  en‐
try”); United States v. Constantine, 674 F.3d 985, 990 (8th Cir. 
2012) (entering “without consent” meets the Taylor definition 
of  burglary);  United  States v.  King,  422 F.3d  1055, 1058 (10th 
Cir. 2005) (entering “without authority or permission” meets 
Taylor  definition);  United  States v.  Tighe,  266  F.3d  1187,  1196 
(9th  Cir.  2001)  (likewise  “unauthorized  entry);  United  States 
4                                                          No. 15‐3667 


v.  Lujan,  9  F.3d  890,  892–93  (10th  Cir.  1993)  (rejecting  a  dis‐
tinction  between  “unauthorized  entry”  and  “unlawful  or 
unprivileged entry”).  
     No particular level of force is required for a burglary to 
count  as  a  predicate—in  fact  no  force  at  all.  Burglary  is 
“commonly understood to include not only aggravated bur‐
glaries,  but  also  run‐of‐the‐mill  burglaries  involving  an  un‐
armed  offender,  an  unoccupied  building,  and  no  use  or 
threat of force.” Taylor v. United States, supra, 495 U.S. at 597; 
see  also  United  States  v.  Bonilla,  supra,  687  F.3d  at  192  (“the 
[Supreme]  Court  declined  to  limit  the  term  ‘burglary’  to  a 
special  subclass  of  burglaries,  either  those  that  would  have 
been  burglaries at common  law, or those that involve  espe‐
cially dangerous conduct”) (citing Taylor v. United States, su‐
pra,  495  U.S.  at  598);  United  States  v.  Bennett,  472  F.3d  825, 
833–34  (11th  Cir.  2006)  (rejecting  argument  that,  because 
burglaries  “were  not  serious  enough”  and  involved  no  risk 
of violence to “human beings” they were invalid predicates); 
United  States  v.  Martinez,  122  F.3d  421,  424  (7th  Cir.  1997) 
(“an  unarmed  generic  burglary  of  an  unoccupied,  nonresi‐
dential structure, without the use or threat of force, qualifies 
as  a  violent  felony  under  the  Act”),  citing  United  States  v. 
Gallman, 907 F.2d 639, 644‐45 (7th Cir. 1990).  
      Consider the following example: A thief picks the front‐
door lock of a house, enters, and steals property that he finds 
in  the  house.  He  does  no  damage  to  the  lock.  He  “breaks” 
nothing. But obviously he is a burglar. He has used force to 
enter  a  house  for  an  unlawful  purpose,  albeit  without  de‐
stroying  anything.  Suppose  instead  he  breaks  a  small  win‐
dowpane in the door, reaches in, and unlocks the door from 
the inside, then enters and steals. He is more of a burglar be‐
No. 15‐3667                                                        5 


cause  he  broke  something?  Is  breakage  a  condition  of  bur‐
glary? Would the reader of this opinion feel more comforta‐
ble  knowing  that  the  burglar  who  stole  the  wallet  on  his 
dresser  had  picked  the  lock  of  his  front  door  rather  than 
forcing the door open by pushing on it? The important point 
is that the entry is unlawful, which is to say without authori‐
zation—the practical equivalent of the older term “breaking 
and entering.”  
    There  is  no  tension  in  this  case  between  Johnson  and 
Descamps because the sentencing court did not need to resort 
to the residual clause of the Armed Criminal Act in order to 
determine that Dawkins’ prior conviction for burglary was a 
conviction for a crime of violence, for it was a conviction for 
“burglary”  as  defined  by  the  Supreme  Court  in  the  Taylor 
decision.  
    And so we deny authorization and dismiss Dawkins’ ap‐
plication.   
     RIPPLE, Circuit Judge. I sincerely regret that I cannot join 
my  esteemed  colleagues  in  their  disposition  of  this  motion. 
In  my  view,  it  raises  an  important  question  under  the  Su‐
preme Court’s decisions in Johnson v. United States, 135 S. Ct. 
2551  (2015)  and  Descamps  v.  United  States,  133  S.  Ct.  2276 
(2013) that we ought to address more carefully than the time 
constraints statutorily imposed on our consideration of mo‐
tions under 28 U.S.C. § 2244(b)(3)(B) permit.  
   The  district  court  imposed  a  career  offender  enhance‐
ment under the Guidelines on John Dawkins because of his 
prior  state  convictions  for  carjacking  and  “residential  bur‐
glary.” He now seeks to challenge that designation based on 
Johnson,  which  held  that  the  residual  clause  of  the  Armed 
6                                                        No. 15‐3667 


Career  Criminal  Act  (“ACCA”) is  unconstitutionally  vague. 
135 S. Ct. at 2557. Mr. Dawkins contends that, were it not for 
the  identically  worded  residual  clause  found  in  the  career‐
offender  guideline,  U.S.S.G.  § 4B1.2(a),  he  could  not  have 
been sentenced as a career offender.  
    My  colleagues  believe  that  Johnson  could  not  possibly 
have  any  impact  on  Mr. Dawkins’s  sentence  “because  his 
sentence  did  not rely  on  the residual clause.” In their  view, 
Mr. Dawkins’s prior convictions constituted offenses that are 
listed  under  U.S.S.G.  §  4B1.2(a)(1)  and  §  4B1.2(a)(2).  That 
conclusion  deserves  more  in‐depth  examination.  Mr.  Daw‐
kins well may be able to show that, in determining his status 
as a career offender, the decisions of the sentencing court, as 
well as the reviewing courts, can only be justified by reliance 
on  the  residual  clause.  Because  Mr.  Dawkins  has  made  a 
prima facie showing that his prior conviction of “residential 
burglary” was not a crime listed under U.S.S.G. § 4B1.2(a)(2), 
he  can  satisfy  the  requirements  of  28  U.S.C. 
§ 2244(b)(2)(B)(ii)  and  should  have  the  opportunity  to  pre‐
sent his claim to the district court.  
    In Taylor v. United States, 495 U.S. 575 (1990), the Supreme 
Court  adopted  a  “formal  categorical  approach”  for  deter‐
mining when a defendant’s prior conviction counts as one of 
the  ACCA’s  enumerated  predicate  offenses.  Id.  at  600.  This 
approach also applies to the career offender guidelines. See, 
e.g., Ramirez v. United States, 799 F.3d 845, 856 (7th Cir. 2015); 
United  States  v.  Woods,  576  F.3d  400,  403–04  (7th  Cir.  2009). 
Sentencing courts must only look at the elements of the stat‐
ute of the defendant’s prior convictions, and not “the partic‐
ular  facts  underlying  those  convictions.”  Taylor,  495  U.S.  at 
600.  If  the  statute  in  question  has  the  same  elements  as  the 
No. 15‐3667                                                                     7 


“generic”  crime,  then  the  prior  conviction  qualifies  as  a 
“crime  of  violence”  under  the  sentencing  guidelines.  Brown 
v.  Caraway,  719  F.3d  583,  590  (7th  Cir.  2013);  see  also  Taylor, 
495  U.S.  at  599.1  However,  if  the  statute  defines  the  crime 
more  broadly  than  the  generic  offense,  then  the  conviction 
will not qualify. 
    Therefore,  to  qualify  as  one  of  the  listed  offenses  in 
§ 4B1.2(a)(2),  Mr.  Dawkins’s  prior  conviction  of  burglary 
must  be  under  a  statute  that  incorporates  every  element  of 
“generic  burglary.”  In  particular,  the  statute  must  include 
the  “element  of  breaking  and  entering  or  similar  unlawful 
conduct.” Descamps, 133 S. Ct. at 2292; see also id. at 2285–86 
(holding  that  a  conviction  under  California  Penal  Code  459 
cannot  serve  as  an  ACCA  predicate,  because  one  need  not 
prove  that  a  defendant  broke  and  entered).  My  colleagues 
believe that entering a building “without authority” satisfies 
this element under Taylor. However, the Justices in Descamps 
clarified  that  generic  burglary  “requires  an  unlawful  entry 
along the lines of breaking and entering.” Id. at 2285 (empha‐
sis added). 
    In  light  of  Taylor  and  Descamps,  Mr.  Dawkins’s  applica‐
tion presents two significant problems that should be exam‐
ined by the district court in more detail. The first problem is 
specific to the record; it is unclear under which Illinois bur‐
glary statute Mr. Dawkins was convicted. In a reply memo‐
randum, Mr. Dawkins’s attorney suggests that Mr. Dawkins 

1  In  unique  situations  where  the  statute  has  “alternative  elements”  that 
effectively  create  several  crimes,  then  the  sentencing  court  can  look  be‐
yond  the  elements  of  the  offense  under  a  “modified  categorical  ap‐
proach,” and determine which elements formed the basis of the convic‐
tion. Descamps v. United States, 133 S. Ct. 2276, 2283–86 (2013). 
8                                                                    No. 15‐3667 


could  either  have  been  convicted  under  the  Illinois  general 
burglary  statute,  720  ILCS  5/19‐1,  or  the  Illinois  residential 
burglary  statute,  720  ILCS  5/19‐3.  The  plea  agreement  and 
presentence report are similarly inconclusive, describing the 
conviction  as  a  “residential  burglary”  but  failing  to  list  the 
statute  of  conviction.  The  district  court  should  determine, 
after  further  fact  finding,  Mr.  Dawkins’s  actual  statute  of 
conviction. 
    The  second  problem  will  require  a  hard  look  at  Illinois 
law and an equally hard look at the implications of Descamps 
and Johnson. At the outset, it is important to note that neither 
of  Illinois’s  burglary  statutes  require  “breaking  and  enter‐
ing.” Instead,  both statutes include  the phrase “without au‐
thority.”2  The  district  court  should,  in  the  first  instance,  de‐
termine  whether,  in  light  of  Descamps,  the  phrase  “without 

2 In full, the Illinois burglary statute reads: 
         A person commits burglary when without authority he or 
         she knowingly enters or without authority remains with‐
         in a building, housetrailer, watercraft, aircraft, motor ve‐
         hicle,  railroad  car,  or  any  part  thereof,  with  intent  to 
         commit therein a felony or theft. This offense shall not in‐
         clude  the  offenses  set  out  in  Section  4‐102  of  the  Illinois 
         Vehicle Code. 

720 ICLS 5/19‐1(a). The Illinois residential burglary statute reads: 
 
       A  person  commits  residential  burglary  when  he  or  she 
       knowingly  and  without  authority  enters  or  knowingly 
       and without authority remains within the dwelling place 
       of another, or any part thereof, with the intent to commit 
       therein  a  felony  or  theft.  This  offense  includes  the  of‐
       fense of burglary as defined in Section 19‐1. 

720 ILCS 5/19‐3(a).  
No. 15‐3667                                                            9 


authority” is sufficiently similar to the “breaking and enter‐
ing”  element  of  generic  burglary.  Descamps,  133  S.  Ct.  at 
2285–86. In deciding Descamps, the Justices quite firmly dis‐
approved of predicating a career offender enhancement on a 
California  statute  that,  like  the  Illinois  statutes,  did  not  in‐
clude  the  generic  common  law  elements  of  “breaking  and 
entering.” Id. In addition, the Illinois Supreme Court has de‐
clared that the statutory language “without authority” estab‐
lishes that “a common‐law breaking is no longer an essential 
element  of  the  crime  of  burglary.”  People  v.  Weaver,  243 
N.E.2d  245,  248  (1968);  see  also  Descamps,  133  S.  Ct.  at  2291 
(“We  may  reserve  the  question  whether,  in  determining  a 
crimeʹs elements, a sentencing court should take account not 
only  of  the  relevant  statute’s  text,  but  of  judicial  rulings  in‐
terpreting it.”). 
    As my colleagues observe, we have previously held that 
the Illinois residential burglary statute contains the elements 
of generic burglary. See, e.g., United States v. Thorton, 463 F.3d 
693, 701 (7th Cir. 2006); United States v. Hoults, 240 F.3d 647, 
651 (7th Cir. 2001); United States v. King, 62 F.3d 891, 896 (7th 
Cir. 1995). However, these earlier cases did not consider the 
“breaking  and  entering”  element  of  generic  burglary,  and 
may  require  a  reevaluation  in  light  of  Descamps.  After 
Descamps, it is far from clear that entering a building “with‐
out authority” constitutes “an unlawful entry along the lines 
of  breaking  and  entering.”  Descamps,  133  S.  Ct.  at  2285.  It 
may well be that the amount of force required to constitute a 
“breaking  and  entering”  under  Descamps  can  be  minimal, 
such  as  picking  a  lock  or  breaking  a  window,  but,  under 
Descamps, the element must be satisfied. 
10                                                      No. 15‐3667 


    If Mr. Dawkins’s burglary conviction does not fall within 
the  definition  of  “generic  burglary,”  then  the  sentencing 
court, and all reviewing courts, necessarily relied on the re‐
sidual clause in the career‐offender guideline when it adjust‐
ed Mr. Dawkins’s sentence. But the advent of Johnson would 
preclude  such  reliance.  We  therefore  should  allow  the  dis‐
trict court to determine whether Mr. Dawkins’s prior convic‐
tion  actually  constituted  a  listed  offense  under  the  guide‐
lines, and, subsequently, whether Mr. Dawkins has a viable 
claim under Johnson. 
    Motions  to  file  successive  collateral  proceedings  in  the 
wake  of  Johnson  have  created  a  briar  patch  for  our  motions 
practice. There are many unanswered questions to be decid‐
ed. Up to now, while rejecting those motions where the un‐
derlying  convictions  clearly  do  not  implicate  the  residual 
clause,  we  have  demonstrated  great  caution  by  permitting 
those  who  present  a  plausible  claim  to  file  their  actions  in 
the district court to ensure that the matter is carefully exam‐
ined.  Today,  the  court  deviates  from  that  approach. 
Mr. Dawkins’s  application  presents  significant  questions  of 
fact and law and the stakes are high in terms of the human 
costs to Mr. Dawkins if, as he claims, he is unfairly branded 
as a career offender. Resolution of the tension between Tay‐
lor and Descamps, articulation in precise tenor of the amount 
of force required, and the continued vitality of our case law 
interpreting Taylor before the advent of Descamps are hardly 
the work of a motions panel entertaining a motion under 28 
U.S.C. § 2244(b). I therefore would grant the motion and au‐
thorize  the  district  court  to  consider  Mr.  Dawkins’s  pro‐
posed claim. I respectfully dissent.